Citation Nr: 1114110	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from September 1981 to March 1992, with additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the above claims.

The Board notes that the Veteran had submitted a timely notice of disagreement for his claim for service connection for posttraumatic stress disorder (PTSD), which was included in the July 2009 statement of the case.  The Veteran, however, specifically excluded this issue in his September 2009 substantive appeal, stating that he wished to appeal only the issues of service connection for bilateral hearing loss and a respiratory bronchitis condition.  Therefore, the issues of service connection for PTSD is currently not before the board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran submitted new medical records from the Air Force and new records from the Air Force were obtained by the RO since the July 2009 statement of the case.  The RO has not considered this additional relevant medical evidence as there is no subsequent supplemental statement of the case (SSOC) and the Veteran has not waived consideration of the that evidence by the RO.  On remand, the new medical treatment records must be considered and an SSOC prepared.  38 C.F.R. §§ 19.31(b)(1), 20.1304 (2010). 

The Board finds that the Veteran should be afforded a VA examination for his claim for hearing loss.  The Veteran claims that he was exposed to loud noise during service as a technician in the Air Force.  Significantly, the Veteran worked in Saudi Arabia in avionics as a civilian following service and was exposed to occupational noise exposure.  

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

On separation examination dated January 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
20
5
5
10
5

The first indication that the Veteran had hearing loss for VA compensation purposes was during a May 2009 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
15
25
30
LEFT
40
25
25
30
45

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  

However, in a November 2010 audiogram performed at the Air Force Base in Guam showed improved hearing that was not severe enough to amount to hearing loss for VA compensation purposes.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
10
40
10
25
20

No speech recognition scores were provided.

In light of the inservice noise exposure, the Veteran should be afforded a VA examination to determine if he currently has hearing loss severe enough to amount to hearing loss for VA purposes and obtain a medical opinion as to whether any current hearing loss developed as a result of his noise exposure during service.  A medical opinion is necessary to decide the case.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of the Veteran's hearing loss.  The claims folder should be made available to prior to completion of the examination report.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current hearing loss of the right ear, left ear, or both ears, had its onset during active service, or is related to any in-service disease or injury.  

The examiner should provide a rationale for any opinion.

2.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include specific consideration of recent medical treatment records and any additional evidence obtained on remand.  If the decision with respect to the claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


